 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 1:13-cr-00187-DAD-SKO-1
12                      Plaintiff,
13           v.                                        ORDER GRANTING REQUEST TO
                                                       WITHDRAW AS COUNSEL
14   DEONDREA LEE NEWSOME,
                                                       (Doc. No. 70)
15                      Defendant.
16

17           On November 18, 2013, defendant Deondrea Lee Newsome was sentenced in this action.

18   On January 21, 2021, defendant filed with this court a pro se motion for a reduction of sentence

19   pursuant to the First Step Act and 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 66.) On January 25,

20   2021, the undersigned referred this matter to the Federal Defender’s Office (“FDO”). (Doc. No.

21   67.) The order directed the FDO to file a motion to notify the court and the government it does

22   not intend to file a supplement or a motion on defendant’s behalf within sixty (60) days from the

23   date of that order. (Id. at 1.) On April 9, 2021, the parties sought and the court granted a sixty-

24   day extension of the deadline for the FDO to file a supplemental brief. (Doc. Nos. 68, 69.)

25           On May 5, 2021, defendant’s appointed attorney filed a notice of non-supplementation of

26   defendant’s motion. (Doc. No. 70.) In the notice, defendant’s appointed attorney also requested

27   leave to withdraw as counsel in this matter. (Id. at 1.)

28   /////
                                                       1
 1          Having reviewed the notice, the court hereby grants the request for leave to withdraw as

 2   defense counsel in this matter. (Id.) Pursuant to this court’s prior order (Doc. No. 67), the

 3   government shall have 30 days from the filing of the notice of non-supplementation of

 4   defendant’s motion to file a response to defendant’s motion. Defendant Newsome, proceeding

 5   pro se on his own behalf, may file a reply within fifteen days of the filing of any response by the

 6   government.

 7   IT IS SO ORDERED.
 8
        Dated:     May 6, 2021
 9                                                        UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
